             Case 2:18-cr-00028-KSH Document 18 Filed 11/02/18 Page 1 of 13 PageID: 142
AO 245B (Mod. D/NJ 12/06) Sheet 1 - Judgment in a Criminal Case




                                                           UNITED STATES DISTRICT COURT
                                                                 District of New Jersey


  UNITED STATES OF AMERICA

              V.
                                                                            CASE NUMBER        2:18-CR-00028-KSH-1
 GEORGE DFOUNI

            Defendant.


                                                    AMENDED JUDGMENT IN A CRIMINAL CASE
                                               (For Offenses Committed On or After November 1, 1987)

            Date of Original Judgment: 10/11/2018
            Reason for Amendment: Correction of Sentence for Clerical Mistake (Fed. R. Crim. P. 36)


            The defendant, GEORGE DFOUNI, was represented by PETER MICHAEL CARTER.

The defendant pleaded guilty to count(s) 1,2 of the INFORMATION on 1/24/2018.                  Accordingly, the court has adjudicated
that the defendant is guilty of the following offense(s):

                                                                                                                       Count
 Title & Section                 Nature of Offense                                             Date of Offense         Number(s)

 18 USC 1343                     FRAUD BY WIRE                                                 2007-SEPTEMBER          1
                                                                                               2015

 26 USC 7201                     ATIEMPT TO EVADE OR DEFEAT TAX                                 4/15/15               2


       As pronounced on October 11, 2018, the defendant is sentenced as provided in pages 2 through 8 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

        It is ordered that the defendant must pay to the United States a special assessment of $200.00 for count(s) 1,2,
which shall be due immediately. Said special assessment shall be made payable to the Clerk, U.S. District Court.

        It is further ordered that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of any
material change in economic circumstances.

            Signed this 2nd day of November, 2018.



                                                                            Kath rine S. Hayden
                                                                            Senior U.S. District Judge




07470
             Case 2:18-cr-00028-KSH Document 18 Filed 11/02/18 Page 2 of 13 PageID: 143
AO 2458 (Mod. D/NJ 12/06) Sheet 2 - Imprisonment


                                                                                          Judgment - Page 2 of 8
Defendant: GEORGE DFOUNI
Case Number: 2:18-CR-00028-KSH-1



                                                       IMPRISONMENT

        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
term of 46 months on count 1 and 46 months on count 2, all counts to run concurrently.

       The Court makes the following recommendations to the Bureau of Prisons: The defendant shall be designated to
FCI Cumberland. Defendant shall be recommended for the Residential Drug and Alcohol Program. Defendant shall
surrender to a federal institution at the location on a date and time, set by the Bureau of Prisons, no earlier than January 5,
2019.




                                                          RETURN

           I have executed this Judgment as follows:




      Defendant delivered o n - - - - - - - - - - - - - T o - - - - - - - - - - - - - - - - - -
At - - - - - - - - - - - - - - - - - - - - - - - ' with a certified copy of this Judgment.



                                                                                   United States Marshal


                                                                                   Deputy Marshal
            Case 2:18-cr-00028-KSH Document 18 Filed 11/02/18 Page 3 of 13 PageID: 144
AO 2458 (Mod. D/NJ 12/06) Sheet 3 - Supervised Release


                                                                                              Judgment - Page 3 of 8
Defendant: GEORGE DFOUNI
Case Number: 2:18-CR-00028-KSH-1



                                                         SUPERVISED RELEASE

        Upon release from imprisonment, you will be on supervised release for a term of 2 years on count 1 and 2 years on
count 2, all counts to run concurrently.

         Within 72 hours of release from custody of the Bureau of Prisons, you must report in person to the Probation Office
in the district to which you are released.

         While on supervised release, you must not commit another federal, state, or local crime, must refrain from any
unlawful use of a controlled substance and must comply with the mandatory and standard conditions that have been adopted
by this court as set forth below.

        Based on information presented, you are excused from the mandatory drug testing provision, however, you may be
requested to submit to drug testing during the period of supervision if the probation officer determines a risk of substance
abuse.

            You must cooperate in the collection of DNA as directed by the probation officer

         If this judgment imposes a fine, special assessment, costs, or restitution obligation, it is a condition of supervised
release that you pay any such fine, assessments, costs, and restitution that remains unpaid at the commencement of the
term of supervised release.

            You must comply with the following special conditions:

           ALCOHOL TESTING AND TREATMENT

            You must refrain from the use of alcohol, and must submit to urinalysis or other forms of testing to ensure
            compliance. It is further ordered that you must submit to evaluation and treatment, on an outpatient or inpatient
            basis, as approved by the U.S. Probation Office. You must abide by the rules of any program and must remain in
            treatment until satisfactorily discharged by the Court. You must alert all medical professionals of any prior substance
            abuse history, including any prior history of prescription drug abuse. The U.S. Probation Office will supervise your
            compliance with this condition.

            GAMBLING RESTRICTIONS/REGISTRATION ON EXCLUSION LISTS

           You must refrain from all gambling activities, legal or otherwise, to include the purchase or receipt of lottery tickets
           and internet gambling. You must register on the self-exclusion lists maintained by the New Jersey Casino Control
           Commission and Racetrack Commission within 60 days of the commencement of supervision and remain on these
           lists for the duration of supervision. The U.S. Probation Office will supervise your compliance with this condition.


           FINANCIAL DISCLOSURE

           Upon request, you must provide the U.S. Probation Office with full disclosure of your financial records, including co-
           mingled income, expenses, assets and liabilities, to include yearly income tax returns. With the exception of the
           financial accounts reported and noted within the presentence report, you are prohibited from maintaining and/or
           opening any additional individual and/or joint checking, savings, or other financial accounts, for either personal or
           business purposes, without the knowledge and approval of the U.S. Probation Office. You must cooperate with the
           U.S. Probation Officer in the investigation of your financial dealings and must provide truthful monthly statements
           of your income. You must cooperate in the signing of any authorization to release information forms permitting the
           U.S. Probation Office access to your financial records.
             Case 2:18-cr-00028-KSH Document 18 Filed 11/02/18 Page 4 of 13 PageID: 145
AO 2458 (Mod. 0/NJ 12/06) Sheet 3 - Supervised Release


                                                                                             Judgment - Page 4 of 8
Defendant: GEORGE DFOUNI
Case Number: 2: 18-CR-00028-KSH-1



            INTERNAL REVENUE SERVICE-COOPERATION

            You must fully cooperate with the Internal Revenue Service by filing all delinquent or amended returns within six
            months of the sentence date and timely file all future returns that come due during the period of supervision. You
            must properly report all corrected taxable income and claim only allowable expenses on those returns. You must
            provide all appropriate documentation in support of said returns. Upon request, you must furnish the Internal
            Revenue Service with information pertaining to all assets and liabilities, and you must fully cooperate by paying all
            taxes, interest and penalties due, and otherwise comply with the tax laws of the United States.

            NEW DEBT RESTRICTIONS

            You are prohibited from incurring any new credit charges, opening additional lines of credit, or incurring any new
            monetary loan, obligation, or debt, by whatever name known, without the approval of the U.S. Probation Office. You
            must not encumber or liquidate interest in any assets unless it is in direct service of the fine and/or restitution
            obligation or otherwise has the expressed approval of the Court.
             Case 2:18-cr-00028-KSH Document 18 Filed 11/02/18 Page 5 of 13 PageID: 146
 AO 2456 (Mod 0/NJ 12/06) Sheet 3a - Supervised Release


                                                                                             Judgment - Page 5 of 8
 Defendant: GEORGE DFOUNI
 Case Number: 2:18-CR-00028-KSH-1



                                                 STANDARD CONDITIONS OF SUPERVISION
 As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions
 are imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum
 tools needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct
 and condition.


1) You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours
   of your release from imprisonment, unless the probation officer instructs you to report to a different probation office or
   within a different time frame.

2) After initially reporting to the probation office, you will receive instructions from the court or the probation officer about
   how and when you must report to the probation officer, and you must report to the probation officer as instructed.

3)   You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
     permission from the court or the probation officer.

4) You must answer truthfully the questions asked by your probation officer.

5)   You must live at a place approved by the probation officer. If you plan to change where you live or anything about your
     living arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the
     change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify
     the probation officer within 72 hours of becoming aware of a change or expected change.

6)   You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
     probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain
     view.

7) You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses you from doing so. If you do not have fulltime employment you must try to find full-time employment, unless
   the probation officer excuses you from doing so. If you plan to change where you work or anything about your work
   (such as your position or your job responsibilities), you must notify the probation officer at least 1O days before the
   change. If notifying the probation officer at least 1O days in advance is not possible due to unanticipated
   circumstances, you must notify the probation officer within 72 hours of becoming aware of a change or expected
   change.

8)   You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone
     has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
     the permission of the probation officer.

9)   If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10) You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e ..
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another
    person such as nunchakus or tasers).

11) You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12) If the probation officer determines that you pose a risk to another person (including an organization), the probation
    officer may require you to notify the person about the risk and you must comply with that instruction. The probation
    officer may contact the person and confirm that you have notified the person about the risk.
                   Case 2:18-cr-00028-KSH Document 18 Filed 11/02/18 Page 6 of 13 PageID: 147
       AO 2456 (Mod. D/NJ 12/06) Sheet 3a - Supervised Release


                                                                                                             Judgment - Page 6 of 8
       Defendant: GEORGE DFOUNI
       Case Number: 2: 18-CR-00028-KSH-1



                                                        STANDARD CONDITIONS OF SUPERVISION
      13) You must follow the instructions of the probation officer related to the conditions of supervision.




----------------------------------------------------------------------------------
1                           For Official Use Only - - - U.S. Probation Office      •
·---------------------------------------------------------------------------------'
I                                                                                                                                     I

         Upon a finding of a violation of probation or supervised release, I understand that the Court may ( 1) revoke supervision
      or (2) extend the term of supervision and/or modify the conditions of supervision.

          These conditions have been read to me. I fully understand the conditions, and have been provided a copy of them.

        You shall carry out all rules, in addition to the above, as prescribed by the Chief U.S. Probation Officer, or any of his
      associate Probation Officers.

                                           (Signed)·----------------------------
                                                  Defendant             Date



                                                                 U.S. Probation Officer/Designated Witness                  Date
    ---------------------------------------------------------------------------------                                                 I
             Case 2:18-cr-00028-KSH Document 18 Filed 11/02/18 Page 7 of 13 PageID: 148
AO 245B (Mod. D/NJ 12/06) Sheet 6 - Restitution and Forfeiture


                                                                                              Judgment - Page 7 of 8
Defendant: GEORGE DFOUNI
Case Number: 2: 18-CR-00028-KSH-1



                                                                 RESTITUTION AND FORFEITURE


                                                                        RESTITUTION

          The defendant shall make restitution in the amount of $21,664,715.00. The Court will waive the interest requirement
in this case. Payments should be made payable to the U.S. Treasury and mailed to Clerk, U.S.D.C., 402 East State Street,
Rm 2020, Trenton, New Jersey 08608, for proportionate distribution to the following victims in the following amounts:

             SEE ATIACHED REPORT.


       The restitution is due immediately and shall be paid in monthly installments of no less than $500.00, to commence
30 days after release from confinement.




        Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal
monetary penalties is due during imprisonment. All criminal monetary penalties, except those payments made through the
Federal Bureau of Prisons' Inmate Financial Responsibility Program, are made to the clerk of the court.

         Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4)
fine principal, (5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost
of prosecution and court costs.
Case 2:18-cr-00028-KSH Document 18 Filed 11/02/18 Page 8 of 13 PageID: 149




  2:18-cr-00028 GEORGE DFOUNI (1)                                       1

  Restitution of$21,664,715.00 to:

   AMSTERDAM HOSPITALITY GROUP       IRS RACS
   888 SEVENTH A VENUE               ATTN: MAIL STOP 626 l
   NEW YORK, NY 10019                333 W PERSHING RD
   $13,807,034.00                    RESTITUTION
                                     KANSAS CITY, MO 64108-4302
                                     $7,857,681.00
             Case 2:18-cr-00028-KSH Document 18 Filed 11/02/18 Page 9 of 13 PageID: 150
AO 2458 (Mod. 0/NJ 12/06) Sheet 6 - Restitution and Forfeiture


                                                                                               Judgment - Page 8 of 8
Defendant: GEORGE DFOUNI
Case Number: 2: 18-CR-00028-KSH-1



                                                                 RESTITUTION AND FORFEITURE


                                                                        FORFEITURE

            The defendant is ordered to forfeit the following property to the United States:

             SEE CONSENT JUDGMENT AND ORDER OF FORFEITURE (MONEY JUDGMENT) ATTACHED.




        Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal
monetary penalties is due during imprisonment. All criminal monetary penalties, except those payments made through the
Federal Bureau of Prisons' Inmate Financial Responsibility Program, are made to the clerk of the court.

         Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4)
fine principal, (5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost
of prosecution and court costs.
    Case 2:18-cr-00028-KSH Document 18 Filed 11/02/18 Page 10 of 13 PageID: 151




                                                                             ®




                                       20\4ROBJ2/FJN/DAW /jw



                                                               UNITED STATES O[STRCCT COURT
                                                                  D1STRIC1' OF NE:W Jl!":RSEY

                                       UNITED STATES OP AMERICA                     Hon. Knthcrine S. Hayden

                                                          v.                        Crim. No. 18-28 (KSH)

                                      GEORGI;; DFOUNI,                              CONSlJ:NT JUDGMENT
                                                                                    AND ORDER OF l!ORF81TURE
                                                                Defendant.          (MONEY .JUDGMENT!




                                            On or about January 24, 2018, pursuant to a plcu agreement with the

                                      UniU!d Stnlcs, dcfcndn.nl George Dfouni plcudcd guilty to a two-count

                                      Information which charged him with wire fraud, in vio!ution of 18 U.S.C. § 1343

                                     (Count One) and tax evasion, in violation of 26 U.S.C. § 7201 (Count Two). In
@                                                                                                                                                @
                                     the plen ugreemcnt, the defendant agrned to forfoit to the United States nil

                                     property, real or personal, he obtained that constitutes or is clcrivi:d from

                                     proceeds traceable to thi:: wire fraud offense charged in Count Om:, which the

                                     defendant agreed wns $13,807,034 (the "Money Judgment").

                                           In the plea ugrccmcnt, the defendant further waived the requirements of

                                     Rtiles 32.2 and 43(a) of the Pcderul Rulc:s of Criminal Procedure regarding notice

                                    of the forfeiture in the charging im1trument, announcement of the forfcittire at

                                    sentencing, and incorporntion of the forfeiture in the judgment; consented to the

                                    entry of judgment of forCdture that will be linul as to the defendant prior to

                                    sentencing, pursuant to Rule 32.2(b)(4) of the rcderal Rules or Criminal

                                    Procedurej acknowledged he understood that the imposition of the Money




                                                                                                                          4/ll10'8 l:10".St PM
     10lf!OlJ8\JJ!l"'1 VJ prt!' 1
Case 2:18-cr-00028-KSH Document 18 Filed 11/02/18 Page 11 of 13 PageID: 152




                                                                   (ij)




                        ,Judgment is part of the sentence that may be imposed in this case; waived any

                        failure by the court to udvisll him of this pursuant to Rule 11 (bl{ l }(J) of the

                        Federal [~ulcs of Criminal Procedure ut the t,'Uilty plea proccccting: and waived

                        uny an<l nll claims tlun the {orfcit~1rc constitutes ;in excessive line and agreed

                       that the forfcit1.1re doe:-. not violat1: the Ei~hth Arnr:ndmcnt.   The defendant

                       iurthcr acknowledged thot nny forfeiture of his assets would not be treated as

                       satisfncrion of uny li11c, restitution, cm,t of imprisonment, or any other pcnalry

                       the Court may impose upon him in ,Hlclitilm to forfeiture.

                             Having considered the plea nr,rccmcnt, the record a.s a whole, and the

                      uppHcablc law, it is hereby ORDE:R!W, ADJUDGED, AND D!..:CRBED THAT:

                            l.    1\ll property, real or pcrsonul, lhat. constitutes or is derived from

                      prol.'ccds obtained by the ddendu11L tliat arc Lrac<.:ablc to chc commission of the                           .
                                                                                                                                    @
                      wire fraud offense t:hurgcd in Cuwlt One of the [nformaLion, to which the

                     defendant h:rn pleaded guilty, is forft:itcd Lo the United St.ates, pursuant to 18

                     U.S.C. § 98J (a)(l){C) and 28 U.S.C.   R246!(c).
                           2.    The defenclnnt having ogrccd Lo the imposition of a Money Judgment

                     equal to the value of the proceeds he obtained, which was $13,807,034, the

                     United States is entitled to forfeit proceeds and/or subsLitutc assets in an

                     amount not lo exceed $13,807,031.         A Money Judgment in the amount of

                 $13,807,034 is hereby entered against the d<:fcndunt, pursuant to 18 U.S.C.

                 § 98J(aJ(l}(C), and (b). 28 U.S.C. § 246l{c), 21 V.S.C. § 853{p). and Feclcru.l Rule

                of Criminal Procedure 3'.2.2(bj.




                                                             -2-




lOl!Ol181Ua«v2¢t i
                                                               @                                             </</1011 lclQ-.Sl PM
    Case 2:18-cr-00028-KSH Document 18 Filed 11/02/18 Page 12 of 13 PageID: 153




                                                                            @




                                           3.     All payments on the Money Judgment. shall be made by postal

                               money order, bank or certified check, mude payable, in this instnncc to the

                               United States Marshals Service, and delivered to the United States Attorney's

                               Of/kc, District of New Jersey, Attn: Asset Forfeiture and Moncy Laundering Unit,

                               970 Broad Strct:t, 7lh Floor, Newark, New Jcrscy 07102, and shull indicate the

                               ddcndant's n.:um: Lrnd cusc number on the fo.cc of the check.

                                       4.         /\ll payments on the Moncy,ludumcnt arc forfeit to the United States

                              of America as substitute assets, pursuant to 21 U.S.C. § 853(p). The United

                              Stutes Marshuls Service shall clcposil such payments in its Seized Assets Deposit

                             Account, and upon clearing of the finuncial instrument, shalt deposit the f1.10ds

                             in the Assets Forfeiture Pund, for dii,position nl,cording to l<1w. The United States

                             shall have clear title to such pnymcnts, pror.:ecds, nnd/or stibstitutc nssets up
                                                                                                                                                @
@
                             lo the amount of lht: Money Judgment ($13,807 ,oJ,}).

                                      5.         Pmsuant to F'edcral Rule of Criminal Procedure 32.2(b){3) and 21

                             V.S.C.    s 853(n), upon entry of this Order, and until this the Money Judgment is
                             fully satisfied, the Unitr.:d Stutes Attorney's Offict: is authorized to conduct any

                         discovery needed to idcn tify, locate, or dispose of substitute ass els to satisfy this

                         Money ,Judgm.:nt, or in connection with any petitions filed with regard to

                         substitute assets, including depositions, interrogatories, requests for production

                        of document::,, and the issuance of subpoenas.

                                  6.            This Order shall be deemed pnrt of the sentence of the defendant,

                       and shall be included in the judgment of conviction therewith .



                                                                           . 3.




                                                                                                                         4/41)018 J,li>.IJ PM
     )01&0ll81Jl8~4Vl~dl J                                                  @
    Case 2:18-cr-00028-KSH Document 18 Filed 11/02/18 Page 13 of 13 PageID: 154




                                            ]                       (iv




                            7.        The Clt.:rk of the Court i:; dircc(ccl to enter a Criminal Forfeiture

                    Money ,hiclgrncnt ngainst tlti: ddcndant in favor of the United Stntcs in the

                    amount of$13,807,0J4.

                            8.        This Comt sht1!1 rctuin jurhidiction 10 enforce this Order anu to

                    ,imi:ntl it as ncccssnry.

                    Dated: Newark, New Jt:rsc:y
                           ,rAe!_;~l:;t , 2018
                                 1-Hx i \       ~, -2- oIi
                                                              HONOf~ABLE l<ATH8R!NE S. HAYDE:N
                                                              United States District Judge



                   The tmclc.:rsigncd hcn.:by consent to
                   the entry und form of this order:

@                  CRAIG CARPENITO                                                                                                      @
                   United State· Kttur1H:y


                     ,/.           ·--~~                                         DnLed:    ~(/t(/ tis"
                           FRANCISC~
                           ,1,t3,mtU~dS~

                           ~ 1D                   {_,r.xJe-                      Dated:
                PETER CARTER, ESQ.
                Attorney for Dc1:nclunt
                                     1#
                                   1.0
                GEORGE       Dlr!'<ll,          Defendant




                                                              .4.


        ~,  ....
                                                                r.,".                                         J./A/jOl 8 l:JO:S.f. PM
                                                                ~
